DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 12-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and similarly claims 10, 12, it is unclear and not readily understood of how one or more Global Navigation Satellite System (GNSS) - denied areas in an initial radio map is identified as claimed.  For an area to be considered as GNSS-denied area, data must be collected beforehand in order to know where GNSS is unavailable.  For in building, some building structures such as glass building or small building are still be able to receive GNSS data in some areas.  Therefore, one skill in the art question the validity of categorize/classify and identify one or more Global Navigation Satellite System (GNSS) - denied areas in an initial radio map alone without knowledge of the collected data beforehand since none is claiming here.  Therefore, Applicant fails to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Other claims are also rejected based on their dependency of the defected parent claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Frish et al (WO 2017/042672).
Regarding claim 10, Frish et al disclose a method comprising:
receiving, by a mobile device from a positioning server (page 6, lines 1-7), a partial radio map representing radio data only for one or more GNSS-denied areas identified in an initial radio map, wherein the initial radio map represents radio data respectively for a plurality of areas, and wherein the one or more GNSS-denied areas are (i) one or more areas in which at least one GNSS signal is or was unavailable and (ii) a subset of the plurality of areas represented by the initial radio map (Abstract; page 10, lines 20-28; page 17, lines 9-17);
storing, by the mobile device, the partial radio map in a local data storage device (page 10, lines 23-27; page 17, lines 12-17); and
performing, by the mobile device, one or more radio-based position estimations based on the partial radio map representing radio data only for the one or more GNSS-denied areas (page 10, lines 27-28).
Regarding claim 11, Frish et al disclose the partial radio map enables the mobile device to optimize resource usage and perform the radio-based position estimations at least in the one or more GNSS-denied areas that were identified (page 10, lines 6-28).

For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.

Allowable Subject Matter
Claims 1-9 and 12-20 are allowed over prior art.  However, 35 USC 112(b) rejection must be overcome.

Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 11,054,497 discloses a method, performed by at least one apparatus, is provided that includes obtaining first radio map data.  The first radio map data indicates geographic positions with respect to a first coordinate system.  The method also obtains second radio map data.  The second radio map data indicates geographic positions with respect to a second coordinate system.  The method further includes identifying a transformation between the first coordinate system and the second coordinate system and applying the identified transformation at least to a part of the first radio map data and/or the second radio map data.
US 11,134,461 discloses positioning technologies, and more specifically to methods and systems for making a determination of whether a mobile device is positioned indoors or outdoors.   Example implementations may relate to making a determination of whether a mobile device is positioned indoors or outdoors.  More specifically, processor(s) may detect that the mobile device is connected to a particular access point and may determine that the particular access point is stationary rather than moving.  In response to determining that the particular access point is stationary, the processor(s) may determine (i) a distance between the mobile device and the particular access point, and/or (ii) a connection duration representing a length of time that the mobile device has been connected to the particular access point.  Based at least on the determined distance and/or on the determined connection duration, the processor(s) may then make the determination of whether the mobile device is positioned indoors or outdoors.
US 9,939,515 discloses an apparatus comprises a processor configured to determine a first result of estimating a position based at least in part on a first partial radio map, the processor further configured to perform a first comparison of the first result to a reference position, and a memory configured to store a second result based upon the comparison.
US 9,715,002 discloses an apparatus comprises a first receiver configured to receive a first partial radio map and a second partial radio map, a processor configured to compare the first partial radio map and the second partial radio map, and the processor further configured to determine to replace the first partial radio map with the second partial radio map based at least in part on a result of the comparison.
US 9,335,175 discloses techniques for constructing a scalable model of an indoor space using crowd-sourced inertial navigation system (INS) signals from mobile devices.  By tracking INS signals from a number of participating users, the user's trajectories can be estimated as they move their mobile devices indoors.  The estimated trajectories can be scored against similar routes taken by other users.  Routes with the highest scores are then laid out over a map of the indoor space to identify areas most often traveled to and from landmarks and distances between the landmarks.
US 8,588,097 discloses systems and methods for generating models of a wireless network environment in an indoor space which may be used to predict an indoor location.  The disclosure relates to collecting wireless network access point identifier information and power level observed at various locations are collected to generate various signal maps.  The signal maps may be used to generate models of the indoor space.  In one example, a voting model may use a probability distribution of a plurality of signal maps in order to identify a location with a highest probability of overlap with current signals received at a client device.  Once a location has been identified, it may be used to assist with any number of navigational functions, such as providing turn by turn directions to another indoor location, for example, a conference room or exit, or simply providing information about the current location.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG P NGUYEN whose telephone number is (571)272-3445. The examiner can normally be reached Mon-Fri, 10:00-10:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACK KEITH can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHUONG P NGUYEN/Primary Examiner, Art Unit 3646